MEMORANDUM **
Cesar Gomez Delgado appeals from the 57-month sentence imposed following his guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gomez Delgado contends the district court erred by denying him a minor role adjustment under U.S.S.G. § 3B1.2(b). We conclude that the district court did not clearly err by declining to apply a minor role adjustment. See United States v. Hursh, 217 F.3d 761, 770 (9th Cir.2000).
Gomez Delgado further contends that the sentence imposed was unreasonable. We conclude that the district court did not procedurally err and that the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 990-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.